UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6221



LEARIE A. DALY,

                                              Plaintiff - Appellant,

          versus


MELANIE C. PEREIRA, Director; MR. BRANSON,
Grievance Coordinator,

                                           Defendants - Appellees,


          and


MCLINDSEY HAWKINS, Chief of Security,

                                                          Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1441-1-AMD)


Submitted:   June 2, 2004                  Decided:   July 12, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Learie A. Daly, Appellant Pro Se. Louis Paul Ruzzi, Barbara McFaul
Cook, County Solicitor, Katherine Lee Taylor, COUNTY SOLICITOR’S
OFFICE, Ellicott City, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Learie A. Daly appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.    See Daly v. Pereira,

No. CA-03-1441-1-AMD (D. Md. Jan. 6, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -